UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1418



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT N. THOMPSON,

                                              Claimant - Appellant,

          and


$4,629.00 IN U. S. CURRENCY,

                                                          Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-225-7)


Submitted:   July 20, 2005                 Decided:   August 8, 2005


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert N. Thompson, Appellant Pro Se. Anthony Paul Giorno, John
Leslie Brownlee, United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Robert N. Thompson appeals a district court’s final

judgment    granting   summary   judgment   to   the   United   States   and

forfeiting seized currency to the United States.           The Government

sought to forfeit $4629.00 in currency seized when Thompson was a

passenger in a vehicle suspected of being involved in some drug

activity.     We affirm.

            We review de novo a district court’s order granting

summary judgment and view the facts in the light most favorable to

the nonmoving party.       Price v. Thompson, 380 F.3d 209, 212 (4th

Cir. 2004).    Summary judgment is appropriate when no genuine issue

of material fact exists and the moving party is entitled to

judgment as a matter of law.       See Fed. R. Civ. P. 56(c); United

States Dep’t of Labor v. North Carolina Growers Ass’n, 377 F.3d

345, 350 (4th Cir. 2004).     Summary judgment will be granted unless

a reasonable jury could return a verdict for the nonmoving party on

the evidence presented.     Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986).

            Under 18 U.S.C. § 983(c)(1) (2000), the Government must

demonstrate by a preponderance of the evidence that the seized

property is subject to forfeiture.        Id.    Furthermore, § 983(c)(3)

provides that “if the Government's theory of forfeiture is that the

property was used to commit or facilitate the commission of a

criminal offense, or was involved in the commission of a criminal


                                  - 3 -
offense,    the   Government    shall    establish   that   there     was    a

substantial connection between the property and the offense.”               Id.

After reviewing the record, we conclude that no reasonable jury

could fail to find that the money at issue was used to facilitate

drug transactions.

            Accordingly,   we   affirm    the   district    court’s    final

judgment.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 4 -